Case 1:19-cv-03608-ELH Document1 Filed 12/20/19 Page 1 of 4

 

SERGIO CASALENA * IN THE UNITED STATES
1482 Hunting Way

Phoenix, MD 21131 * DISTRICT COURT FOR
Plaintiff, * THE DISTRICT OF MARYLAND
V. * CASE NO.

SOUTHWEST AIRLINES CO. * JURY TRIAL DEMANDED
2702 Love Field Drive

Dallas, TX 75235 *

SERVE ON:

The Prentice-Hall Corp. Sys.. MA *

7 St. Paul Street, Ste. 820

Baltimore, MD 21202 *

Defendant. *

SRG GGG GGG ORGS GOO HOR Ra aR kook i ke ak

COMPLAINT

Sergio Casalena (hereinafter ‘‘Plaintiff’), by and through his attorneys, Dustin Furman.
Lauren Geisser, and Gilman & Bedigian, LLC sues Southwest Airlines Company (hereinafter
Defendant”) and states as follows:

1. That Plaintiff is a resident of Baltimore County. Maryland.

2. Defendant. Southwest Airlines, is a corporation with its headquarters and
principal place of business located in Dallas. Texas. Defendant has substantial contacts in the
State of Maryland and conducts business from its offices at the BWI-Thurgood Marshall Airport
in Anne Arundel County. Maryland.

3. On or about February 14. 2017. Plaintiff was boarding a Defendant. Southwest
Airline’s flight from Providence. RI to Baltimore. MD. While boarding. Defendant's
agents/employees began instructing all passengers to hurry and put bags away in the overhead

bins as the plane was behind schedule.

 
Case 1:19-cv-03608-ELH Document1 Filed 12/20/19 Page 2 of 4

4. At approximately the same time and place Plaintiff, while in his seat, was struck
in the head by a falling piece of luggage from the overhead bin above him. The luggage was too
large to be stored as carry-on and was negligently allowed onto the plane.

5. Defendant was negligent in permitting the bag to be brought on the plane as carry-
on luggage, and for rushing passengers to load the overhead bins.

6. Plaintiff suffered injuries as a result of the luggage forcefully striking him.

7. This court has jurisdiction in this matter in accordance with 28 U.S.C. §
1332 based on diversity of citizenship, and the amount in controversy which exceeds Seventy-

Five Thousand Dollars ($75,000.00).

8. This court has venue in this matter in accordance with 28 U.S.C. § 1391.
COUNT I
(Negligence)
9. Plaintiff adopt by reference the allegations contained in paragraphs | through 8

and all other counts of this Complaint with the same effect as if herein fully set forth.

10. That Defendant. along with its agents and employees acted in a negligent and
careless manner by failing to exercise care and caution for the safety of passengers on the plane;
failing to exercise care and caution in allowing appropriately sized carry-on luggage onto the
plane, failing to maintain proper control passengers, and was otherwise negligent in causing this
collision.

11. That as a proximate result of the negligence of the Defendant, Plaintiff was caused
to be seriously. painfully. and permanently injured about the head. back. neck. shoulders. arms.
legs. feet. spine. body. and limbs, to undergo hospital treatment and medical care; to incur

medical expenses: and to lose time and wages from his employment and from his other daily

 
Case 1:19-cv-03608-ELH Document1 Filed 12/20/19 Page 3 of 4

pursuits.

12. That as a proximate result of the Defendant’s negligence, the Plaintiff will in the
future undergo medical care and treatment; to incur medical expenses; and to lose time from his
employment and from his other daily pursuits.

13. The Plaintiff further states that all of his injuries, damages, and losses complained
of were caused directly by the negligence of the Defendant, without any negligence on the part of
the Plaintiff contributing thereto.

WHEREFORE, this suit is brought and the Plaintiff, Sergio Casalena, demands judgment
against Defendant for the amount in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory damages, plus interest and costs.

COUNT If
(Premises Liability)

14. Plaintiff adopt by reference the allegations contained in paragraphs | through 13
and all other counts of this Complaint with the same effect as if herein fully set forth.

15. That Defendant retained exclusive ownership, possession, control and/or
supervision of and over the said premises.

16. That as an invitee, Defendant owed the Plaintiff a duty to maintain the premises in
such condition that the public would not be subjected to risks from the physical state of said
premises. and to correct said dangerous or defective conditions which it knew or by the exercise
of reasonable care should have known to have existed.

17. That Defendant was negligent and careless by failing to exercise care and caution
for the safety of others on its property: failed to maintain a safe environment for the Plaintiff to

enjoy his lawful flight: and was otherwise negligent in causing this accident.
Case 1:19-cv-03608-ELH Document1 Filed 12/20/19 Page 4 of 4

18. That Defendant was further negligent in that, despite actual and/or constructive
notice of the unsafe and unreasonably dangerous condition, Defendant failed to warn Plaintiff of
the dangerous condition and failed to take proper precautions for the safety of the Plaintiff
thereby causing him to be injured.

19. | That as a proximate result of the Defendant’s negligence, the Plaintiff will in the
future undergo medical care and treatment; to incur medical expenses; and to lose time from his
employment and from his other daily pursuits.

20. The Plaintiff further states that all of his injuries, damages, and losses complained
of were caused directly by the negligence of the Defendant, without any negligence on the part of
the Plaintiff contributing thereto.

WHEREFORE, this suit is brought and the Plaintiff, Sergio Casalena, demands judgment
against Defendant for the amount in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory damages, plus interest and costs.

GILMAN & BEDIGIAN, L.L.C.
/s/Dustin Furman

Dustin Furman (19986)

Lauren Geisser (29190)

GILMAN & BEDIGIAN. LLC

1954 Greenspring Drive. Suite 250

Timonium, MD 21093

(410) 560-4999 (phone)

(410) 308-3116 (fax)

dfurman‘@ gblegalteam.com

leeisser@ eblegalteam.com
Attorneys for Plaintiff

 

 

DEMAND FOR JURY TRIAL

Plaintiff requests a jury on all issues herein.
/s/Dustin Furman
Dustin Furman
